Citation Nr: 0725900	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-24 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for cold injury resulting 
in arthritis of the hands.

Entitlement to service connection for cold injury resulting 
in arthritis of the knees.

Entitlement to service connection for cold injury resulting 
in arthritis of the ankles.

Entitlement to service connection for cold injury resulting 
in arthritis of the shoulders.

Entitlement to service connection for cold injury resulting 
in arthritis of the back.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to May 
1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing is associated with the claims file.

In May 2006 and June 2006, the veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  Arthritis of the hands and knees has been shown by 
competent medical evidence to be causally related to the 
veteran's active military service.

2.  Arthritis of the ankles, shoulders, and back has not been 
shown by competent medical evidence to be causally related to 
the veteran's active military service.


CONCLUSIONS OF LAW

1.  Arthritis of the hands and knees may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1132, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 4.59, 4.71a (2006).

2.  Arthritis of the ankles, shoulders, and back was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1132, 1133, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in September 2003 and January 
2004, prior to the initial adjudication of his claims in the 
November 2004 rating decision at issue.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  Additionally, the September 2003 letter 
instructed the veteran to "send us any medical reports you 
have," and the January 2004 letter stated, "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  (Emphasis in original).  These statements 
satisfy the fourth "element" of the notice requirement, in 
that they informed the veteran that he could submit any and 
all evidence which was pertinent to his claims, and not 
merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.

In the present appeal, the veteran received Dingess notice in 
May 2006, including as it relates to the downstream 
disability rating and effective date elements of his claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, service 
personnel records, VA medical records, private medical 
records, and Social Security Administration records.  The 
veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  For certain chronic disorders, such as 
arthritis, service connection may be granted on a presumptive 
basis if the disease is manifested to a compensable degree 
within one year following service discharge. 38 U.S.C.A. §§ 
1101, 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  In addition, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). 

Analysis

1.  Entitlement to service connection for cold injury 
resulting in arthritis of the hands and knees.

Regarding the first Hickson element, the evidence in the 
claims file indicates that the veteran has been diagnosed 
with arthritis of the hands and knees.  In May 2004, the 
veteran underwent a VA medical examination and was diagnosed 
with bilateral hand osteoarthritis and bilateral knee 
traumatic osteoarthritis.  X-rays from this May 2004 VA 
examination confirmed that degenerative changes are present 
in both hands and both knees.  The veteran underwent a second 
VA medical examination in September 2004, and x-rays from 
this examination also showed osteoarthritis in both hands.  
Thus, the first Hickson element has been satisfied.

Regarding the second Hickson element, the Board needs only to 
address in-service disease, in light of the favorable outcome 
attained.

A VA physician's summary of the veteran's condition on a July 
1975 medical examination report said that the veteran had 
"Arthritis...associated with generalized Arthralgias."  In 
July 1976, two months following the veteran's honorable 
discharge from active service, a VA physician's summary of 
his condition on a medical examination report said that the 
veteran had full range of motion in his fingers and knees, 
but also had "Swollen hands and knees due to arthritis, 
arthritis since 1970 treated by private M.D...."

Diagnostic Code 5003, which is governed by the rating formula 
set forth in 
38 C.F.R. § 4.71a, provides the following criteria for a 
compensable disability rating for arthritis in joints such as 
the hands and knees:

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  (Emphasis added).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), see 
also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful 
motion, and that limitation of motion meets the criteria 
in the Diagnostic Code or Codes applicable to the joint 
or joints involved, the corresponding rating under the 
Code or Codes will be assigned;
(2) where the objectively confirmed limitation of motion 
is not of a sufficient degree to warrant a compensable 
rating under the Code or Codes applicable to the joint 
or joints involved, a rating of 10 percent will be 
applied for each major joint or group of minor joints 
affected, "to be combined, not added"; and
(3) where there is no limitation of motion, a rating of 
10 percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is X-ray 
evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks; 
Lichtenfels, supra.

As stated, the July 1976 VA examination report described the 
veteran as having swollen hands and knees due to arthritis.  
This evidence of swelling adequately provides confirmation of 
a compensable disability rating for the arthritis in those 
joints.  Thus, a disability rating of at least 10 percent has 
been attained.  See 38 C.F.R. §§ 4.59 and 4.71a, Diagnostic 
Code 5003 (2006).

Therefore, because the medical records do demonstrate that 
arthritis in the hands and knees was manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service, the statutory presumption pertaining 
to service connection for arthritis in the hands and knees 
does apply in this case.  See 38 C.F.R. §§ 3.307, 3.309 
(2006).

As a result, service connection for cold injury resulting in 
arthritis of the hands and knees is warranted.

2.  Entitlement to service connection for cold injury 
resulting in arthritis of the ankles, shoulders, and back.

Regarding the first Hickson element, the evidence in the 
claims file indicates that the veteran has been diagnosed 
with arthritis of the ankles, shoulders, and back.  In May 
2004, the veteran underwent a VA medical examination and was 
diagnosed with bilateral ankle traumatic osteoarthritis, 
bilateral shoulder traumatic osteoarthritis, and 
osteoarthritis of the back.  X-rays from this May 2004 VA 
examination confirmed that degenerative changes are present 
in both ankles, both shoulders, and the lumbosacral spine.  
The veteran underwent a second VA medical examination in 
September 2004, and x-rays from this examination also showed 
osteoarthritis in both shoulders and in the lumbar spine.  
Thus, the first Hickson element has been satisfied.

Regarding the second Hickson element, the Board will 
separately address disease and injury.

With respect to in-service disease, a VA physician's summary 
of the veteran's condition on a July 1975 medical examination 
report said that the veteran had "Arthritis...associated with 
generalized Arthralgias."  However, no service medical 
records diagnosed arthritis specifically in the ankles, 
shoulders, or back, and no diagnosis of arthritis in any of 
these body parts was made until well after one year from the 
date of separation from service.

Because the medical records do not demonstrate that arthritis 
in the ankles, shoulders, and back was present until many 
years after service, the statutory presumption pertaining to 
service connection for arthritis in the ankles, shoulders, 
and back does not apply in this case.  See 38 C.F.R. §§ 
3.307, 3.309 (2006).

With respect to in-service injury, a private physician (Dr. 
D.H.R.) stated in a February 1975 letter that the veteran 
"came to me on 12-17-74, complaining of pain in chest, cold 
extremities with numbness, and stiff and painful joints with 
legs throbbing."  In addition, the veteran gave personal 
testimony during his May 2006 Board hearing regarding his 
exposure to cold temperatures while stationed in Alaska.  He 
described an incident where he fell in the snow and couldn't 
move.  After lying there for 10-15 minutes, his fellow 
workers came and carried him out of the snow.  See Hearing 
Transcript at page 4; see also veteran's Statement in Support 
of Claim from September 30, 2003.  The veteran, a lay person, 
is competent to identify conditions such as cold extremities 
and numbness, because coldness and numbness are sensations 
that are readily identifiable by lay people, and the 
determination of such conditions is not medical in nature.  
See Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007).  Thus, the second Hickson element has been satisfied.

Regarding the third Hickson element, there must be medical 
evidence etiologically linking the veteran's current 
arthritis of the ankles, shoulders, and back to his military 
service - and specifically, to the cold injury in question.  
As with all questions, this must be answered based on an 
evaluation of the entire record.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).

The physician who conducted the veteran's May 2004 VA medical 
examination diagnosed the veteran with "osteoarthritis of 
the hands, ankle, shoulder, back, and knee secondary to cold 
injury."  The examiner did not review the claims file prior 
to the examination.

A request for a follow-up VA medical examination was made in 
August 2004:

"Previous examination request provided examiner 
information that the veteran suffered a cold injury in 
service.  This contention is not supported by the 
evidence of record.  Consequently, the examiner's 
diagnoses based on this premise are questionable and 
require clarification.  Of note, a systemic arthritis 
was suspected in service but not shown on clinical 
testing.... Examiner must review claim file in entirety.  
Examiner must then (1) provide either justification or 
clarification of his diagnosis of arthritis due to cold 
injury; [and] (2) determine if the veteran does have a 
systemic arthritis based on service medical records and 
current findings."

In September 2004, the examiner who performed this follow-up 
VA medical examination reviewed the claims file, examined the 
veteran, and then offered the following nexus opinion: "[The 
veteran's] medical history and physical examination, they 
reveal no changes consistent with cold exposure.... Given his 
history, physical examination, and x-rays, there is no reason 
to attribute any of his multiple joint pains to anything 
other than age-related osteoarthritis."

The veteran's private physician, Dr. M.E.C., stated the 
following in a March 2005 letter:  "We also discussed at 
length his request that I submit a form to the VA that states 
there is a causal relationship between an episode of either 
hypothermia or frostbite and his back pain.  I told him that 
I was unable to make that specific link at this time and that 
if the VA had something more specific that they were 
requesting that I would try to help him out but that I could 
not specifically state a relationship in that area."

Another private physician, Dr. T.T., stated the following in 
an April 2005 letter:  "It is in my medical opinion that it 
is as likely as not that his arthritis is more severe than is 
to be expected, in a gentleman of his age, due to frostbite 
injury sustained during his tour of duty in Alaska."

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After carefully considering the evidence, the Board finds 
that a preponderance of the competent medical evidence 
supports a finding that there is no causal relationship 
between the veteran's in-service cold injury and the current 
arthritis in his ankles, shoulders, and back.  The VA 
physician who conducted the May 2004 medical examination did 
link the veteran's in-service cold injury and resultant 
arthritis in the ankles, shoulders, and back, but this 
opinion was refuted by the second VA examiner in September 
2004, after the latter reviewed the claims file and examined 
the veteran.  Private Dr. M.E.C. was unable to form an 
adequate medical nexus between in-service hypothermia or 
frostbite and arthritis of the back.  Finally, private Dr. 
T.T. did not specify the ankles, shoulders, or back when he 
stated his nexus opinion, so it cannot be assumed that he was 
referring to those specific body parts.  (The Board notes 
that it has already granted service connection for cold 
injury resulting in arthritis of the hands and knees, for 
reasons explained above.)

Because the third Hickson element requiring a medical link to 
service has not been satisfied, service connection for cold 
injury resulting in arthritis of the ankles, shoulders, and 
back is not warranted.



ORDER

Entitlement to service connection for cold injury resulting 
in arthritis of the hands is granted.

Entitlement to service connection for cold injury resulting 
in arthritis of the knees is granted.

Entitlement to service connection for cold injury resulting 
in arthritis of the ankles is denied.

Entitlement to service connection for cold injury resulting 
in arthritis of the shoulders is denied.

Entitlement to service connection for cold injury resulting 
in arthritis of the back is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


